Case 1:17-cr-20275-UU Document 55 Entered on FLSD Docket 01/25/2019 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 1:17-cr-20275-UU

 UNITED STATES OF AMERICA,

               Plaintiff,
 v.

 KEVIN C. FUSCO,

             Defendant.
 ______________________________/


                                 ORDER TO SHOW CAUSE
        THIS CAUSE is before the Court upon Defendant’s Motion for Order to Produce

 Personal Items Seized (D.E. 53) (the “Motion”).

        THE COURT, having reviewed the Motion and being otherwise fully advised in the

 premises, hereby ORDERS AND ADJUDGES that the Government is ORDERED TO SHOW

 CAUSE why the Motion should not be granted no later than Friday, February 9, 2019.

        DONE AND ORDERED in Chambers at Miami, Florida, this 24th day of January, 2019.



                                                   _______________________________
                                                   URSULA UNGARO
                                                   UNITED STATES DISTRICT JUDGE

 copies provided:
 Kevin Fusco, pro se
 Counsel of record via CM/ECF
